Citation Nr: 0107286	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-54 378	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the January 
8, 1960 Board decision, which denied restoration of service 
connection for organic heart disease, mitral valve stenosis.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant had active military service from February 1945 
to October 1946.

This matter comes before the Board on a January 2000 motion 
from the veteran's representative for revision or reversal on 
the grounds of clear and unmistakable error (CUE) in a 
January 8, 1960 Board decision which denied restoration of 
service connection for organic heart disease, mitral valve 
stenosis.


FINDINGS OF FACT

1.  In a January 8, 1960 decision, the Board denied 
restoration of service connection for organic heart disease, 
mitral valve stenosis, finding that the RO had properly 
severed service connection because the veteran's heart 
disease existed prior to service and was not aggravated by 
service.    

2.  The Board's decision of January 8, 1960 was not 
undebatably erroneous.


CONCLUSION OF LAW

The January 8, 1960 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1948, the veteran was granted service connection for 
organic heart disease, mitral valve stenosis, based upon a 
March 1948 VA examination report.  The VA examiner found that 
the veteran had organic heart disease which was probably 
rheumatic in origin, and had resulted in mitral valve 
stenosis, causing the veteran to have dyspnea on exertion.  
In April 1958, the RO reviewed the veteran's December 1957 
claim for an increase in his service-connected heart 
disability.  The RO found that the veteran's heart disease 
existed prior to service, and was not worsened during 
service.  The RO determined that the July 1948 rating 
decision was clearly and unmistakably erroneous in granting 
service connection for a preexisting condition, and severance 
was proposed.  The veteran was advised accordingly in January 
1959, with a notation that he had 60 days to submit 
additional evidence to show that his heart disease began, or 
was worsened during service.  The veteran failed to respond.  
In March 1959, the RO effectuated its proposal and severed 
service connection for heart disease.  The veteran appealed 
the determination to the Board, which issued a decision on 
January 8, 1960, denying restoration of service connection 
for organic heart disease, mitral valve stenosis.  

In January 2000, the moving party requested reconsideration 
of the Board's decision on the basis of CUE asserting that 
the Board incorrectly applied the provisions of 38 U.S.C.A. 
§ 1111 regarding the veteran's medical condition upon entry 
into service.  The veteran maintains that the VA failed to 
rebut the presumption of soundness that attached when he was 
examined at enlistment, and that medical evidence showed that 
his heart condition could only have been incurred during 
service.  

Pursuant to 38 U.S.C.§ 7111 (West 1991 & Supp. 2000), the 
Board has been granted the authority to revise a prior 
decision of the Board on the grounds of CUE.  A claim 
requesting review under this new statute may be filed at any 
time after the underlying decision is made.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400 (2000).  The Board's new authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. 
§ 20.1400; VAOPGCPREC 1-98. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2000).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements of an allegation of CUE.  The Board has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  

In the implementing regulation, 38 C.F.R. § 20.1403, CUE is 
defined as:

(a) A very specific and rare kind of error, of 
fact or law, that when called to the attention 
of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) The record to be reviewed for clear and 
unmistakable error in a prior Board decision 
must be based on the record and the law that 
existed when that decision was made.   

(c) To warrant revision of a Board decision on 
the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different 
result would have ensued, the error complained 
of cannot be clear and unmistakable.

(e) CUE does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.  

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). 

In the instant case, the moving party has not demonstrated 
that the Board's January 1960 decision contains CUE.  As 
noted previously, it is alleged that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time.  However, a review of the record shows 
that the law regarding presumption of soundness has remained 
essentially unchanged since its inception.  At the time of 
the veteran's active duty service in 1945, through 1956, the 
law existed as an Executive Order, and provided that:

I. (a) For disability resulting from personal 
injury or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease 
contracted or suffered in line of duty, when such 
disability was incurred in or aggravated by active 
military or naval service . . .
   (d) a preexisting injury or disease will be 
considered to have been aggravated by active 
military service as provided for therein where 
there is an increase in disability during active 
service unless there is a specific finding that the 
increase in disability is due to the natural 
progress of the disease.  Veterans Regulation No. 
1(a), Part I (a),(d) (repealed 1957).  

In June 1957, Congress passed legislation that became Public 
Law 85-56, Title III, § 312.  This legislation established 
§ 2312 of Title 38 of the United States Code, and provided 
that:  

[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C. § 2312 (1957). 

After reviewing the foregoing excerpts for the applicable 
time periods, this Board concludes that in January 1960, the 
Board did apply the correct law extant at the time.  In 
applying the law to the available facts, the Board reasonably 
determined that the presumption of soundness had been 
rebutted by the presence of organic heart disease that was 
not incurred during service.  The Board reached this 
conclusion after reviewing the veteran's service medical 
records, VA medical records and a private physician's 
statement.  The service medical records, which showed normal 
examination on induction, reflected no complaints or clinical 
findings with regard to the veteran's heart during service.  
However, the separation examination report of October 1946 
noted a Grade II systolic murmur at the apex of the heart.  
The examiner stated that the veteran's heart was normal in 
size to percussion, with systolic murmurs not being well 
transmitted.  He further stated that the veteran reportedly 
had been told he had heart trouble prior to service.  The 
examiner could make no definite diagnosis of heart disease 
based upon the findings before him, and he found no evidence 
of disability at that time.  The Board referenced the 
examiner's opinion that the veteran had a hyperactive heart.  
The separation examination report also indicated that the 
veteran had a mild, chronic somatization reaction which was 
manifested psychogenic cardiovascular symptoms.  

The Board further reviewed the 1948 VA examination report 
which reflected a diagnosis of organic heart disease, and a 
December 1957 private physician's finding that the veteran 
had an enlarged heart with a systolic murmur in the mitral 
area.  The physician stated that the veteran "probably had 
some cardiac abnormality" and should be evaluated further by 
a cardiologist.  The Board concluded that the medical 
evidence "clearly and unmistakably establishe[d] that an 
infectious heart disease existed prior to induction."  The 
Board made this finding based upon the absence of evidence of 
rheumatic fever, acute infection, or other relevant pathology 
during service, and the discovery of a residual condition at 
the time of separation.  The Board stated that the findings 
made in service were manifestations of a pre-service 
condition and did not represent increased disability.  
Therefore, the Board concluded that the award of service 
connection was clearly and unmistakably erroneous and should 
not be restored.  

While the veteran may vigorously disagree with the Board's 
interpretation of the facts and the conclusion that it 
reached in January 1960, the application of the existing law 
regarding presumption of soundness, and the finding that 
presumption was rebutted, was clearly within the Board's 
purview.  Moreover, reasonable minds would not disagree that 
the Board could find, based upon the absence of clinical 
findings or complaints during service, that the veteran 
suffered no increase or aggravation of his heart disease.  
Indeed, the examining physician at the time of the veteran's 
separation, found no disability of the heart, notwithstanding 
the presence of a Grade II systolic murmur.  

Although the Board may have been remiss in failing to address 
whether the veteran was properly advised as to the procedures 
regarding severance of service connection, this does not 
constitute CUE.  In considering the record as a whole, this 
Board reviewed and found that the veteran was properly 
notified of the proposed rating decision and advised 
accordingly of his right to submit additional evidence and 
his right to appeal after the severance was effectuated (as 
evidenced by the 1960 Board decision).  Thus, there is no 
such error in the Board's adjudication of the veteran's 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  Clearly, any failure 
to discuss the procedure applicable in a severance matter, 
did not have a bearing on the outcome of the case.  

Accordingly, as the Board correctly applied the law to the 
facts of the veteran's case, and properly evaluated the 
evidence of record in reaching its decision, there is no 
basis to conclude that the January 1960 Board decision was 
clearly and undebatably erroneous in denying restoration of 
service connection for organic heart disease, mitral valve 
stenosis.     


ORDER

The motion for revision of the January 1960 Board decision on 
the grounds of CUE is denied.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 



